Motion Granted; Appeal Dismissed and Memorandum Opinion filed July 10, 2012.




                                         In The


                      Fourteenth Court of Appeals

                                 NO. 14-11-00216-CV




     THE INSURANCE COMPANY OF THE STATE OF PENNSYLVANIA,
       GALLAGHER BASSETT SERVICES, INC., AND BELINDA YBARRA,
                            Appellants


                                           V.


                            SUE ANN STINSON, Appellee


                       On Appeal from the 61st District Court
                               Harris County, Texas
                         Trial Court Cause No. 2005-72953



                        MEMORANDUM OPINION

      This is an appeal from a judgment signed December 17, 2010. On July 2, 2012,
the parties filed a joint motion to dismiss the appeal in order to effectuate a compromise
and settlement agreement. See Tex. R. App. P. 42.1. The motion is granted
      Accordingly, the appeal is ordered dismissed.



                                        PER CURIAM


Panel consists of Justices Boyce, Christopher and Jamison.




                                           2